Citation Nr: 1644642	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-20 433	)	DATE
	)
	)


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than November 29, 1983, for the grant of service connection for major depressive disorder, obsessive compulsive disorder, and PTSD, to include a motion for clear and unmistakable error (CUE) in the Board's July 2012 decision.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

	



INTRODUCTION

The appellant served on active duty from June 1971 to June 1975 and from May 1980 to December 1981.

The Board previously addressed this issue in January 1987 and July 2012 Board decisions.  The appellant alleges there is CUE in the July 2012 Board decision.


FINDINGS OF FACT

1.  In February 1982, within a year of discharge from service, the Veteran submitted a claim for entitlement to service connection for a depressive disorder.

2.  The RO denied the Veteran's claim for entitlement to service connection for a depressive disorder in a rating decision issued in April 1982.

3.  Service connection was granted in a rating decision issued in July 1985; an effective date of November 29, 1983 was assigned for the grant of service connection.

4.  Within a year of the April 1982 rating decision, the Veteran submitted new and material evidence relating to the previously denied claim that has never been considered.

5.  Entitlement to service connection for a depressive disorder arose within a year of the Veteran's discharge from service.

6.  The Board decision dated July 2012 denied the Veteran's new and material evidence claim for an earlier effective date for a depressive disorder; however, the initial 1982 rating decision never became final, and thus the subsequent Board decisions addressing the effective date were ultra vires and of no moment.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of December 17, 1981 for the award of service connection for a depressive disorder are met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.156 (b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends the Board committed clear and unmistakable error in its July 2012 decision by not addressing evidence that is new and material to a prior claim for service connection.  For the following reasons, the Board finds that the initial April 1982 rating decision never became final; the Board decisions were ultra vires and unwarranted, thus, CUE is not implicated.  However, an earlier effective date is warranted.

As a general rule, the effective date of an evaluation and award of VA disability compensation, based on an original claim or a request to reopen a claim, is the date of receipt of the claim or request or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (r) (2015); see Sutton v. Nicholson, 20 Vet. App. 419, 422 (2006).  Subject to certain exceptions, it is also the rule that, when an RO properly notifies a claimant as to its decision on a claim, that decision becomes final if an appeal is not properly perfected.  38 C.F.R. § 20.1103 (2015); see 38 U.S.C.A. § 7105(c).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claims to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

An initial claim remains pending when a claimant submits new evidence during the one-year appeal period because VA has "an express regulatory obligation to make a determination regarding the character of the new evidence the appellant submitted" under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  The Federal Circuit "reaffirmed that, under § 3.156(b), the VA must provide a determination that is directly responsive to the new submission and that, until it does so, the claim at issue remains open."  Id.

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

A review of the facts reveals the following:

In February 1982, within one year of his discharge from active duty, the appellant filed a claim for entitlement to service connection for a nervous condition.  The RO denied the claim via an April 1982 rating decision.  In a May 1982 statement, the appellant indicated that his depression did not begin during his first period of service, but in the second portion of his service when his fellow service-members treated him inappropriately.  The RO did not acknowledge this statement as either a notice of disagreement or as new, relevant evidence submitted within the one year period following a rating decision.  Subsequently, the RO did not issue a rating decision or otherwise consider this statement.

In June 1984, the appellant filed a claim to reopen his claim for entitlement to service connection for a nervous condition.  In a July 1985 rating decision, the RO granted service connection for a dysthymic disorder, with an evaluation of 50 percent, effective November 29, 1983.  The appellant filed a notice of disagreement with the effective date assigned in the July 1985 rating decision in April 1986.  In a June 1986 rating decision, the RO granted a 100 percent evaluation for major depressive episode and obsessive compulsive disorder, effective November 29, 1983.  In January 1987, the Board denied the appellant's claim for an effective date earlier than November 29, 1983, for the grant of service connection for a psychiatric disorder.  In making this decision, the Board did not address or otherwise acknowledge the Veteran's statement of May 1982.  See 38 C.F.R. § 3.156(b).
 
The Veteran continued to raise earlier effective date claims for his date of service connection for depression, eventually perfecting an appeal to the Board, culminating in a July 2012 Board decision.  In its decision, the Board dismissed the Veteran's new and material evidence argument, finding that there was no legal basis to reopen the Veteran's claim for an earlier effective date, as an award granted on a reopened claim for entitlement to an earlier effective date may not be made effective prior to the date of the reopened claim and that there could be no freestanding effective date claims.  However, the Board did not address the Veteran's May 1982 statement, and, crucially, did not evaluate whether this statement constituted new and material evidence triggering VA's duty to issue another rating decision, prior to 2012, pursuant to 38 C.F.R. § 3.156(b).

On review, the Board finds the appropriate effective date for entitlement to service connection for a depressive disorder is the day after the Veteran's discharge from service.  The record shows that the Veteran's claim for service connection was received within one year of his discharge from service.  The claimed disability had been present since service.  The Veteran's May 1982 statement inarguably constituted new and material evidence which should have resulted in the readjudication of his claim for service connection.  

VA has an express regulatory obligation to make a determination regarding the character of newly submitted evidence.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  See Beraud, supra; Mitchell v. McDonald, 27 Vet. App. 431 (2015).  As the RO did not readjudicate the claim, it remained pending.  Had the Board considered the Veteran's pending claim in either of its earlier decisions, it would have granted an earlier effective date under 38 C.F.R. § 3.156(b).  In light of the above, and the fact that the initial claim is still pending, subject to a determination as to whether the May 1982 statement is new and material evidence, the appropriate effective date is the day after the Veteran's discharge from service.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.156(b).


ORDER

An effective date of December 17, 1981 for the grant of service connection for a depressive disorder is granted.




                       ____________________________________________
	BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



